ACCEPTED
                                                                 06-14-00021-CV
                                                      SIXTH COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                          10/30/2015 11:23:51 AM
                                                                DEBBIE AUTREY
                                                                          CLERK




       COURT OF APPEALS
                                                 FILED IN
 FOR THE SIXTH DISTRICT OF TEXAS          6th COURT OF APPEALS
      AT TEXARKANA, TEXAS                   TEXARKANA, TEXAS
                                         10/30/2015 11:23:51 AM
                                              DEBBIE AUTREY
                                                  Clerk
         NO. 06-14-00021-CV


 BRUCE BERG, ET AL.,

                    Plaintiffs-Appellants,

                  v.

 HALO COMPANIES, INC., ET AL.,

                    Defendants-Appellees.


MOTION FOR INVOLUNTARY DISMISSAL


      Bobby M. Rubarts
      State Bar No. 17360330
      bobby.rubarts@koningrubarts.com
      Bart Sloan (Of Counsel)
      State Bar No. 00788430
      bart.sloan@koningrubarts.com
      KONING RUBARTS LLP
      1700 Pacific Avenue, Suite 4500
      Dallas, Texas 75201
      Telephone: (214) 751-7900
      Facsimile: (214) 751-7888

      ATTORNEYS FOR APPELLANTS
TO THE HONORABLE COURT:

      Plaintiffs/Appellants, through undersigned counsel, pursuant to Texas Rule

of Appellate Procedure, Rule 42.3(a), hereby move this Court for an Order that the

Appeal brought by Bruce Berg, Stuart Cartner, Kevin Doyle, Walter Haydock,

Edward Leh, Kevin Murphy, Philip Schantz, Dais Partners, LP, Singer Bros., LLC,

Skeleton Lake, LLC, Wildcat Lake Partners, et al. (collectively referred to as the

“Appellants”) be dismissed.

      The reason for this involuntary dismissal is that the United States District

Court, Eastern District of Texas, Sherman Division (Case No. 4:11-CV-655),

entered an Order [Dkt. 337] permanently barring all Stewardship Creditors from

continuing and/or or asserting or prosecuting any claims or causes of action against

Halo. That Order is now a final order. Because the Appellants in this action fall

within the definition of “Stewardship Creditors” and because Appellants’ claims

relate to investments made in the Stewardship Investment Plan, it appears that

Appellants are forever barred from pursuing this appeal thereby divesting this

Court of jurisdiction over this appeal.

      WHEREFORE, Appellants respectfully request that the Court grant this

Motion for Involuntary Dismissal and that they have such other relief to which

they may be entitled.




MOTION FOR INVOLUNTARY DISMISSAL – Page 2
                                      Respectfully submitted,

                                      /s/ Bobby M. Rubarts
                                      Bobby M. Rubarts
                                      State Bar No. 17360330
                                      bobby.rubarts@koningrubarts.com
                                      Bart Sloan (Of Counsel)
                                      State Bar No. 00788430
                                      bart.sloan@koningrubarts.com
                                      KONING RUBARTS LLP
                                      1700 Pacific Avenue, Suite 4500
                                      Dallas, Texas 75201
                                      214.751.7900 (telephone)
                                      214.751.7888 (facsimile)
                                      ATTORNEYS FOR APPELLANTS


                     CERTIFICATE OF CONFERENCE

      I hereby certify that, on August 20-27, 2015, and multiple times thereafter,

that counsel for Appellants conferred with counsel for Appellees about the merits

of the foregoing motion. Counsel for Appellants stated that Appellees are in

agreement with the involuntary dismissal.

                                      /s/ Bobby M. Rubarts


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of this document was served upon the attorneys

of record of all parties to the above cause in accordance with the Texas Rules of

Appellate Procedure on this _____ day of October 2015.

                                      /s/ Bobby M. Rubarts



MOTION FOR INVOLUNTARY DISMISSAL – Page 3